DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
  Response to Amendment
Applicants’ supplemental amendment, filed on 06/03/2022, in response to the rejection of claims 1-4, 6, 8, and 11-20 from the final office action (02/17/2022), by amending claims 1 and 19 is entered and will be addressed below.
Note the after final amendment, 04/15/2022, is NOT entered.
Claim Interpretations
The newly added limitation “wherein each of the first heating element and the third heating element includes a first sub-heating element and a second sub-heating element, and wherein a first temperature sensor is disposed between the first sub-heating element and a second sub-heating element“ of claim 1, this is includes a single first temperature sensor between the first sub-heating element and a second sub-heating element in the first heating element, or a single first temperature sensor between the first sub-heating element and a second sub-heating element in the third heating element, or two first temperature sensors between the first sub-heating element and a second sub-heating element in both the first and the third heating elements. This is board but not indefinite. (On the other hand, the “a second temperature sensor is disposed in a region surrounded by the first sub-heating element and the second sub-heating element in each of the first region and the third region in a side cross sectional view” has only one interpretation).

The “a third temperature sensor is disposed in a region surround by the second heating element in the second region in a side cross sectional view” of claim 1, this is a minimum requirement of the second region, but the second region may also include multiple temperature sensor and multiple sub-heating elements, the second region could also be the same arrangement of sensors and sub-heating elements as the first and the third region.

The “wherein the crucible is formed by molding, sintering, and forging a mixture of a molybdenum (Mo) powder in an amount of about 95.0 wt% to about 99.99 wt% and a lanthanum oxide (La2O3) powder in an amount of about 0.01 wt% to about 5 wt%, with respect to the total weight of the crucible” of claim 4 is a product by process claim. 

	The “wherein a density of the plurality of heating elements at an upper portion of the heater frame is higher than a density of the plurality of heating elements at a lower portion of the heater frame” of claim 11 is inclusive the heating elements as shown in Fig. 11, i.e. a density difference of the same heating element (Fig. 14 is variation of the arrangement of Fig. 11).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takanosu et al. (US 20070178225, hereafter ‘225), in view of Smith (US 20050147753, hereafter ‘753), Hein et al. (US 20100081104, hereafter ‘104), D'evelyn (US 20100151194, hereafter ‘194), Ghandehari (US 4439232, hereafter ‘232), Winnicka (US 20060073063, hereafter ‘063), and Pfeiffer et al. (US 20060011609, hereafter ‘609), and Choe et al. (US 20040042770, hereafter ‘770).
‘225 teaches some limitations of:
Claim 1: The vapor deposition crucible 1 as described above according to this example may be have a wide variety of shape such as cylindrical vapor deposition crucible 90 as shown in FIG. 6 or rectangular parallelepiped vapor deposition crucible 91 as shown in FIG. 7 as long as it has a cross sectional structure as shown in FIG. 1 or similar cross sectional structure. The vapor deposition crucible 91 is a linear vapor deposition source (line source) ([0106], the claimed “A linear evaporation source comprising: a crucible”), vapor deposition crucible comprises an evaporation vessel accommodating the organic material ([0009], the claimed “configured to accommodate an evaporation material”); 
The vapor deposition crucible 1 is inserted in a cylindrical heater case 3 provided with an upper heater 21 and a lower heater 22 for heating ([0089], 2nd sentence, Fig. 1 shows a heater frame supporting the heaters, the claimed “a heater enclosing the crucible and configured to heat the crucible”);
 FIG. 11 may be dilated in the transverse direction, and two or more protrusions 169 each having the discharge aperture 81 formed therewith may be formed in one dimensional or two dimensional manner on the dilated upper surface (discharge plate 82) of the crucible ([0119], last sentence), As shown in FIG. 11, in the crucible 1 of this Example, the protrusion 169 is formed on the upper side of the cap 8 and the discharge aperture 81 is formed on the upper end of the protrusion 169 ([0121], 2nd sentence), In order to prevent the evaporated particles scattering from the opening formed on the upper surface of the crucible 1 from being deposited and crystallized on the radiation blocking body 165 so that scattering of the subsequent particles is hindered, and in order to prevent loss of the performance of the radiation blocking body 165, a protrusion 169 is formed on the upper surface of the crucible 1, and a discharge aperture 81 is formed on the upper end of the protrusion 169 so that the discharge aperture 81 is at a level beyond the level of the radiation blocking body 165 to the side of the substrate 103 ([0017], last sentence, Fig. 10 shows a plurality of protrusions/nozzles 169, the claimed “a nozzle above the crucible, the nozzle comprising a nozzle plate and a plurality of injectors protruding from the nozzle plate”),
The crucible main body 4, the orifice plate 7, and the cap 8 as described above are formed of a refractory metal such as graphite, molybdenum, or tungsten generally used in the art for the crucible material, or an alloy thereof ([0094], the claimed “wherein the crucible comprises molybdenum (Mo)”),
The lower heater 22 is provided along the inner wall of the heater case 3 which is in contact with the crucible main body 4 to determine the temperature of the evaporation chamber 9. In this example, the temperature of the upper heater 21 for the pressure-controlling chamber, so to speak is set at a temperature higher than the lower heater 22 of the evaporation chamber 9, so to speak ([0095], 2nd last sentence, the claimed “wherein the heater comprises: a heater frame which accommodates the crucible, a plurality of heating elements“).
Claim 19: FIG. 2(a) schematically shows an embodiment of the thin-film forming apparatus (organic thin-film forming apparatus) 100 ([0011], the claimed “A deposition apparatus comprising”):
The thin-film forming apparatus 100 has a vacuum chamber 2 … vapor deposition crucibles 1a and 1b ([0011], 2nd sentence, the claimed “a process chamber; a linear evaporation source in the process chamber; and”, see Fig. 7 and discussion below);
In the vacuum chamber 2, a stage 101 is provided for placing the substrate 103 which is the workpiece material ([0011], 3rd sentence, the claimed “a substrate holder spaced apart from the linear evaporation source”),
The vapor deposition crucible 1 as described above according to this example may be have a wide variety of shape such as cylindrical vapor deposition crucible 90 as shown in FIG. 6 or rectangular parallelepiped vapor deposition crucible 91 as shown in FIG. 7 as long as it has a cross sectional structure as shown in FIG. 1 or similar cross sectional structure. The vapor deposition crucible 91 is a linear vapor deposition source (line source) ([0106], the claimed “wherein the linear evaporation source comprising: a crucible”), vapor deposition crucible comprises an evaporation vessel accommodating the organic material ([0009], the claimed “configured to accommodate an evaporation material”);
The vapor deposition crucible 1 is inserted in a cylindrical heater case 3 provided with an upper heater 21 and a lower heater 22 for heating ([0089], 2nd sentence, Fig. 1 shows a heater frame supporting the heaters, the claimed “a heater enclosing the crucible and configured to heat the crucible”);
FIG. 11 may be dilated in the transverse direction, and two or more protrusions 169 each having the discharge aperture 81 formed therewith may be formed in one dimensional or two dimensional manner on the dilated upper surface (discharge plate 82) of the crucible ([0119], last sentence), As shown in FIG. 11, in the crucible 1 of this Example, the protrusion 169 is formed on the upper side of the cap 8 and the discharge aperture 81 is formed on the upper end of the protrusion 169 ([0121], 2nd sentence), In order to prevent the evaporated particles scattering from the opening formed on the upper surface of the crucible 1 from being deposited and crystallized on the radiation blocking body 165 so that scattering of the subsequent particles is hindered, and in order to prevent loss of the performance of the radiation blocking body 165, a protrusion 169 is formed on the upper surface of the crucible 1, and a discharge aperture 81 is formed on the upper end of the protrusion 169 so that the discharge aperture 81 is at a level beyond the level of the radiation blocking body 165 to the side of the substrate 103 ([0017], last sentence, Fig. 10 shows a plurality of protrusions/nozzles 169, the claimed “a nozzle above the crucible, the nozzle comprising a nozzle plate a plurality of injectors protruding from the nozzle plate”),
The lower heater 22 is provided along the inner wall of the heater case 3 which is in contact with the crucible main body 4 to determine the temperature of the evaporation chamber 9. In this example, the temperature of the upper heater 21 for the pressure-controlling chamber, so to speak is set at a temperature higher than the lower heater 22 of the evaporation chamber 9, so to speak ([0095], 2nd last sentence, the claimed “wherein the heater comprises: a heater frame which accommodates the crucible, a plurality of heating elements“).

‘225 does not teach the other limitations of:
Claims 1 and 19: (1A) (a plurality of injectors protruding from the nozzle plate) to be disposed at non-equidistant gaps from each other;
(1B) at least one partition wall disposed along a width direction of the crucible,
(1C) (the crucible comprises molybdenum (Mo)) in an amount of about 95.0 percentage by weight (wt%) to about 99.99 wt% and lanthanum oxide (La2O3) in an amount of about 0.01 wt% to about 5 wt%, with respect to the total weight of the crucible,
(1D) (a plurality of heating elements) which include a first heating element disposed in a first region, a second heating element disposed in a second region and a third heating element disposed in a third region, the first region, the second region and the third region being sequentially disposed along a length direction of the heater frame,
(1E) wherein each of the first heating element and the third heating element includes a first sub-heating element and a second sub-heating element, and 
wherein a first temperature sensor is disposed between the first sub-heating element and a second sub-heating element, and 
a second temperature sensor is disposed in a region surrounded by the first sub-heating element and the second sub-heating element in each of the first region and the third region in a side cross sectional view, and a third temperature sensor is disposed in a region surround by the second heating element in the second region in a side cross sectional view.
Claims 2 and 20: wherein the crucible comprises molybdenum (Mo) in an amount of about 99.5 wt% to about 99.9 wt% and lanthanum oxide (La2O3) in an amount of about 0.1 wt% to about 0.5 wt%, with respect to the total weight of the crucible.
Claim 4: wherein the crucible is formed by molding, sintering, and forging a mixture of a molybdenum (Mo) powder in an amount of about 95.0 wt% to about 99.99 wt% and a lanthanum oxide (La2O3) powder in an amount of about 0.01 wt% to about 5 wt%, with respect to the total weight of the crucible.
Claim 8: wherein the heater heats the crucible to a temperature ranging from about 1000°C to about 2000°C.
Claim 11: wherein a density of the plurality of heating elements at an upper portion of the heater frame is higher than a density of the plurality of heating elements at a lower portion of the heater frame.
Claim 17: further comprising a protection container between the crucible and the heater.
Claim 18: wherein the protection container comprises at least one selected from the group consisting of: tantalum (Ta), pyrolytic boron nitride (PBN), steel use stainless (SUS), aluminium nitride (AIN), molybdenum (Mo) and a molybdenum-lanthanum (Mo-La) alloy.

‘753 is an analogous art in the field of Material Deposition System And A Method For Coating A Substrate Or Thermally Processing A Material In A Vacuum (title), linear configuration deposition crucible for fabrication of organic, molecular or low temperature materials ([0005], last sentence). 753 teaches that As discussed above, the use of control, variably sized apertures 16, 22 and/or variably spaced exit apertures 16, 22, work together with pressure to allow for the creation of an emission profile that may be custom tailored for deposition of uniform films to a variety of 2-dimensional planar and 3-dimensional curved or non-planar surfaces. As illustrated in FIG. 12 ([0090]), The open dimension D and the separation spacing P can have fixed or variable dimension with respect to each other ([0072], last sentence), In a high-rate deposition application, film uniformity is greatly increased using this variable spacing and/or sizing ([0078]). Fig. 12 shows the end apertures group and near center aperture groups having shorter distance and some intermediate aperture 22 has further separation distance than the rest. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the apertures distribution profile as taught in Fig. 12 of ‘753, as the distribution of the discharge aperture 81 of ‘225 (the limitation of 1A), for the purpose of uniformity is greatly increased, as taught by ‘753 ([0078]).
 
‘104 is an analogous art in the field of EVAPORATOR FOR ORGANIC MATERIALS (title). ‘104 teaches that the crucible 12 has two areas 12a, 12b that are separated by a wall 13. The wall 13 may have one or more apertures 15a, 15b, typically two apertures (Fig. 3, [0031], 3rd sentence), FIG. 2 shows a perspective view of the evaporation tube 10. On the outer surface of the evaporation tube 10, heating devices or heaters 18a, 18b are arranged to heat the evaporation or vaporizer tube 10. In FIG. 2, two heating elements are shown, one spatially disposed after the other in longitudinal axial direction of the evaporation tube. The two heating elements 18a, 18b shown in FIG. 2 may be controlled separately to provide a uniform heat distribution along the longitudinal axis of the vaporizer tube 10. In further embodiments, three or more heating elements may be placed spatially disposed one after the other along the longitudinal axis of the evaporation tube ([0029], implying two or more dividing walls 13), for the purpose of a uniform or homogeneous deposition of vaporized material ([0003]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a dividing wall and three or more separately controlled heating elements along the longitudinal axis, as taught by ‘104, to the linear crucible in Figs. 10-11 of ‘225 (the limitations of 1B and 1D), for the purpose of a uniform or homogeneous deposition of vaporized material ([0003]).

	‘225 is silent on the operation temperature of the molybdenum crucible.

‘194 is an analogous art in the field of Metal-Organic Chemical Vapor Deposition ([0003], 3rd sentence, similar to ‘225’s deposition of organic material), in applications including optoelectronic devices, lasers, light emitting diodes, solar cells, photoelectrochemical water splitting and hydrogen generation, photodetectors, integrated circuits, and transistors ([0002]), providing a group III metal in at least one crucible ([0010], 2nd sentence), The crucible may be formed from … molybdenum ([0051], 5th sentence). ‘194 teaches that the crucible may withstand temperatures in excess of the temperature … greater than about 1200 degrees Celsius ([0051], 1st two sentences).

‘232 is an analogous art in the field of molybdenum crucible or solving similar problem of molybdenum crucible (col. 3, lines 58-59). ‘232 teaches that a far more serious matter, which prohibits the use of molybdenum as a reusable container for samarium metal production, is the well-known adverse effect of high temperatures on the physical properties of fabricated molybdenum articles … Above 1200o C., spontaneous grain growth occurs, drastically affecting the strength of the molybdenum article … As a result, an initially rigid molybdenum crucible becomes so weak and brittle upon cooling after one laboratory samarium production run that it can be crumbled by squeezing with the hand (col. 3, lines 45-61).

‘063 is solving similar problem of Method of forming non-sag molybdenum-lanthana alloys (title). ‘063 teaches that molybdenum alloys which have been dispersion-strengthened with particles of lanthanum oxide (lanthana), La2O3, are desirable for use in high temperature applications because of their high melting point and good mechanical properties at high temperatures, in particular, resistance to sag and creep. The alloys are formed by combining molybdenum powder with from about 0.1 to about 5 weight percent (wt. %) of lanthanum oxide powder ([0002]), an as-sintered or recrystallized body (abstract), The final recrystallization is preferably conducted at about 1900o C ([0007], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the operation temperature greater than about 1200 degrees Celsius of ‘194 for the crucible 91 in Fig. 7 of ‘225, for the purpose of depositing Metal-Organic material in applications including optoelectronic devices, lasers, light emitting diodes, solar cells, photoelectrochemical water splitting and hydrogen generation, photodetectors, integrated circuits, and transistors, as taught by ‘194 ([0002]). Furthermore, to have added 0.1~5 % of La2O3 powder to the molybdenum powder as sintered for forming strengthened non-sag molybdenum-lanthana alloys (the limitations of 1C, 2, 4, 8, and 20), as taught by ‘063 ([0002] and abstract), for the purpose of avoiding weak and brittle molybdenum article after temperature cycle to 1200o C, as taught by ‘232 (col. 3, lines 45-61).

	‘225 further teaches that output of the heater 34 is adjusted according to the temperature measured by a thermocouple 35 embedded in the accommodation vessel 30 (Fig. 2b, [0012], last sentence). However, the thermocouple 35 does not overlaps with (or on) the heater 34 in a side cross section view.

‘609 is an analogous art in the field of Effusion Cell And Method For Use In Molecular Beam Deposition (title). ‘609 teaches that In order to heat the source material 41 to a sufficiently high temperature to produce evaporation (i.e., a molecular beam), effusion cell 40 is provided with a multiplicity of heater filaments (e.g., 60.1, 60.2 and 60.3), which are shown in FIGS. 2, 5, 6 and 8. These filaments wind back and forth along the longitudinal axis 43 in serpentine fashion and surround or wrap around particular portions of the cylindrical lateral surface 50.1 ([0024], the limitation of claim 11), in order to determine whether the desired inverted temperature gradient has been achieved, the cell is provided with temperature sensors (e.g., thermocouples) within the enclosure. Illustratively, sensor 110b is located near the base region, and sensor 110t is located near the tip region, as shown in FIG. 8 ([0028], note the temperature sensor 110t overlaps with heater inner element 60.1 from the side view and the temperature sensor 110b is surrounded by the heater inner element 60.2, and both sensors 110t and 110b are surrounded by the heater outer element 60.3). ‘609 further teaches that all gas evolving from the heater assembly (e.g., filaments, spacers) escapes only from the back end of the cell, where it is trapped by cryogenic shrouds and is pumped out of the chamber before reaching the growth substrate. More specifically, the enclosure may be formed by a first Ta foil 80.1 in the shape of an outer cylinder and second Ta foil 80.2 in the shape of an inner cylinder ([0029], 5th and 6th sentences, the limitations of claims 17-18), for the purpose of reducing the maximum temperature of the filaments reduces the amount of PBN decomposition ([0035], see also [0030]-[0036]).

‘770 is an analogous art in the field of Heating Crucible For Organic Thin Film Forming Apparatus (title). ‘770 teaches that since the heating crucible 50 includes a plurality of thermocouples 45 and 55 embedded in the cover body 41 and the main body 51, it is easy to control the inner temperature of the heating crucible 50. The respective thermocouples 45 and 55, of the cover body 41 and the main body 51, are connected to a controller 58, so that the cover heater 43 and the body heater 53 can be controlled by the controller 58 ([0049], Fig. 5 shows three thermocouples 55 surrounded by heater 53).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the upper heater 21 and the lower heater 22 of ‘225 with heater filaments (e.g., 60.1, 60.2 and 60.3) having higher density at upper portion than at lower portion, enclosed within Ta foil 80.1 and 80.2, and with temperature sensor 110t near tip surrounded by heater filaments 60.1 and 60.3 and another temperature sensor 110b near base surrounded by heater filaments 60.1 and 60.3, as taught by ‘609, and then duplicating the number of temperature sensor to three regions according to ‘104 (the limitation of 1E), as taught by ‘770, for the purpose of reducing the maximum temperature of the filaments reduces the amount of PBN decomposition, as taught by ‘609 ([0035], see also [0030]-[0036]), and for the easy to control, as taught by ‘770 ([0049]).

	‘225 further teaches the limitations of:
Claim 12: The vapor deposition crucible 1 is inserted in a cylindrical heater case 3 provided with an upper heater 21 and a lower heater 22 for heating ([0089], 2nd sentence, Fig. 1 shows a heater frame supporting the heaters, clearly applicable to the linear crucible of Figs. 10-11, the claimed “wherein the plurality of heating elements comprise an upper heating element at an upper portion of the heater frame and a lower heating element below the upper heating element”, note also combinable with the three heaters in the longitudinal axis of ‘104 for a total six heaters).
Claims 13 and 15: the insulation mechanism 165 may include two or more reflection plates 166 between the upper surface of the crucible 1 and the cooling plate 167 ([0122], 2nd last sentence, the top reflection plate 166 is the claimed “further comprising a radiant heat shielding plate, wherein the radiant heat shielding plate has an aperture for inserting at least one nozzle of the plurality of injectors and covers the nozzle” of claim 13 and the lower reflection plate(s) 166 is/are the claimed “further comprising a heat conductive plate between the nozzle plate of the nozzle and the radiant heat shielding plate, wherein the heat conductive plate has a hole corresponding to the at least one injector and has thermal conductivity” of claim 15).
	Claim 14: The reflection plate 166 may be prepared by polishing a material (a plate member) comprising a material like stainless steel ([0120], 2nd last sentence, the claimed “wherein the radiant heat shielding plate comprises at least one selected from the group consisting of: manganese (Mn), titanium (Ti), ZrO2, AI2O3, TiO2, pyrolytic boron nitride (PBN), aluminium nitride (AIN), and steel use stainless (SUS)”).
Claim 16:  An orifice plate 7 is provided in the crucible main body 4 to be opposite to the space (defined as a part of the interior space of the crucible main body 4) in which the organic material 36 is filled (or the organic material 36 filled in such space) across an intervening space 9 … The orifice plate 7 is formed with an opening portion 71 which control vapor pressure of the organic material 36 evaporated in the evaporation chamber ([0090], 6th last and 3rd last sentences, the claimed “further comprising an inner plate between a bottom surface of the crucible and the nozzle, the inner plate having a plurality of holes”, as Fig. 7 shows a plurality of apertures 81, it would have been obvious to have corresponding number of opening portions 71).

In regarding to the limitations of:
Claim 3: wherein the crucible has a length ranging from about 50 cm to about 500 cm, a width ranging from about 5 cm to about 30 cm, and a height ranging from about 10 cm to about 60 cm.

	The size of the crucible is clear an engineer design choice based on the size of the chamber, substrate, etc.
Alternatively, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘104, ‘194, ‘232, ‘063, ‘609, and ‘770, as being applied to claim 1 rejection above, further in view of Pei et al. (US 20170198388, hereafter ‘388).
In case Applicants argue that the size of the crucible is not obvious for engineers. 

‘388 is an analogous art in the field of crucible for OLED evaporation source (title). ‘388 teaches that the crucible 10 comprises a body 12 (Figs. 1a-b, [0038], 2nd sentence), for example, the length L may be 880 mm, the width W may be 50 mm and the height H may be 120 mm ([0046], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the size of the crucible 12 of ‘388 as the size of crucible 91 in Fig. 7 of ‘225, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘104, ‘194, ‘232, ‘063, ‘609, and ‘770, as being applied to claim 1 rejection above, further in view of Zhao et al. (US 20160251751, hereafter ‘751).
‘104 is silent on the construction of the wall 13. The combination of ‘225, ‘753, ‘104, ‘194, ‘232, ‘063, ‘609, and ‘770 does not teach the limitations of:
	Claim 6: wherein the crucible has at least one slit defined in a side wall along the height direction of the crucible, and the partition wall is detachably inserted into the slit.

‘751 is an analogous art in the field of evaporation coating apparatus (title) film-forming with organic material on the surface of the substrate (abstract). ‘751 teaches that In an example, in order to uniformly forming a film with the organic material 6 onto the surface of the substrate by cooperating with a reasonable distribution of the crucibles 2 in the cylindrical member 1, as illustrated in FIG. 4, the compartments 11 (the portions described by thick lines in FIG. 4) can be uniformly arranged at equal space in the groove 1'. Of course, the present invention is not limited thereto; instead, the arrangement of the compartments 11 can be reasonably adjusted according to, for example, actual production conditions. For example, as illustrated in FIG. 3, each of the compartments 11 (the portions described by thick lines in FIG. 3) can be defined by two spacing plates 111 which are arranged in parallel to the cross section of the barrel 12 ([0032]). In other words, the spacing of the compartments is adjustable by the spacing plates 111.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted adjustable spacing, as taught by ‘751, to adjust the wall 13 of ‘104, as taught by ‘751, and then combined with ‘225, ‘753, ‘194, ‘232, ‘063, and ‘609, for the purpose of adjust to the actual production conditions, as taught by ‘751. A person of ordinary skill in the art would have known to insert the partition plate into various slits of the crucible for adjustable spacing.

Note Fig. 2 of ‘751 also shows uneven distribution of holes 131.
Alternatively, claims 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘104, ‘194, ‘232, ‘063, ‘609, and ‘770, as being applied to claim 1 rejection above, further in view of Streetman et al. (US 5034604, hereafter ‘604).
The following limitations are also taught by ‘604:
Claim 11: wherein a density of the plurality of heating elements at an upper portion of the heater frame is higher than a density of the plurality of heating elements at a lower portion of the heater frame.
Claim 17: further comprising a protection container between the crucible and the heater.
Claim 18: wherein the protection container comprises at least one selected from the group consisting of: tantalum (Ta), pyrolytic boron nitride (PBN), steel use stainless (SUS), aluminium nitride (AIN), molybdenum (Mo) and a molybdenum-lanthanum (Mo-La) alloy.

‘604 is an analogous art in the field of Refractory effusion cell to generate a reproducible, uniform and ultra-pure molecular beam of elemental molecules, utilizing reduced thermal gradient filament construction (title). ‘604 teaches that Filament 6 is an electrically resistive material including but not limited to high purity tantalum wire or foil, which generates heat when connected to a source of electric power. Filament 6 is positioned immediate and about crucible 2. Filament 6 is preferably slightly spaced from crucible 2 by filament support disks 1 … The path of filament 6 is increasingly concentrated approaching open end 3 along the crucible long axis (Figs. 1a-1c, col. 5, lines 36-46), This winding creates a first pitch 30 of filament 6 in proximal relationship to open end 3 and a second pitch 32 in distal relationship to open end 3 and first pitch 30 is of a higher frequency than second pitch 32. In particular, second pitch 32 is positioned closer to closed end 7 than is first pitch 30 when measured along the long axis of crucible 2. One skilled in the art will recognize that this pattern may be varied and that the pitches may be varied as a function of, among other factors, crucible shape, crucible volume, crucible length, size of the crucible open end, crucible material and filament material. The pitch and position of the filament or filaments, therefore depend on, among other factors, the choice of crucible and heat shield. The filament path and pitches are selected to produce a substantially constant temperature along the long axis of the crucible (col. 5, line 54 to col. 6, line 2). ‘604 further teaches that heat shield 4 is positioned around filament 6 and crucible 2. Heat shield 4 minimizes power loss due to radiation from the filament. In the preferred embodiment, heat shield 8 comprises seven thermally isolated 0.002 inch thick tantalum foil wraps. Heat shield 4 is formed to conform with the outside structure of crucible 2 and heating filament 6 (col. 7, lines 20-26).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted higher frequency pitch at the open end of the crucible, as taught by ‘604, to the upper heater 21 and the lower heater 22 of ‘225, and to have added layers of tantalum heat shields 4 of ‘604 to crucible main body 4 of ‘225 (which is inside crucible 91 of Fig. 7), and then combined with ‘753, ‘104, ‘194, ‘232, ‘063, and ‘780, for the purpose of a substantially constant temperature along the long axis of the crucible, as taught by ‘604 (col. 6, lines 1-2).
Alternatively claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘104, ‘194, ‘232, ‘063, ‘609, and ‘770, as being applied to claim 1 rejection above, further in view of Arimoto et al. (US 20030150377, hereafter ‘377).
In case Applicants argue that it is not obvious to duplicate to a number of opening portions 71 of ‘225 and the combination of ‘225, ‘753, ‘104, ‘194, ‘232, ‘063, ‘609, and ‘770 does not teach the limitations of:
Claim 16: further comprising an inner plate between a bottom surface of the crucible and the nozzle, the inner plate having a plurality of holes. 

‘377 is an analogous art in the field of vapor deposition material (title), vaporized granular material ([0037]). ‘377 teaches that As shown in FIGS. 3A and 3B, the partition member 10 disposed in the raw material vessel 4 has a constitution in which an upper partition plate 13 in which six gas flow holes 15 are provided toward the periphery of a circular plate is placed upon a lower partition plate 11 in which three gas flow holes 14 are provided in a central part of a circular plate ([0043]), for the purpose of removing unreacted fine powder ([0047], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the orifice plate 7 of ‘225 with partition plates 11 and 13 with gas flow holes, as taught by ‘377, for the purpose of removing unreacted fine powder, as taught by ‘377 ([0047], last sentence).
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
Applicants summarily conclude the cited reference does not teach the newly amended claim, see page 10. 
This argument is found not persuasive.
The examiner considers the reference ‘609 teaches the portion of new limitation in claim 1 (and 19), partly due to the claim includes several configurations, see claim interpretation above.
The examiner also considered that whether the prior arts could lead to the heater configuration as shown in Applicants’ Fig. 14 if the claim is amended to tighten each region. However, this concept with more heating power at the end regions of crucible and more temperature sensors to control the evaporation at the end regions is considered an obvious concept due to higher heat loss at the end regions.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130089934 is cited for an upper temperature sensor 221 for the vapor region 203 and a lower temperature sensor 221 for raw material region 205 and both covered by heater 213 (Fig. 2).

US 6830626 partition ribs 28 is integral to the crucible (Fig. 5). US 5132506, the partition 25 is a ceramic e.g. MgO similarly to the melting pot 2 (col. 3, lines 53-54). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEATH T CHEN/Primary Examiner, Art Unit 1716